El Juez Asociado Señoe Todd, Je.,
emitió la opinión del tribunal.
Se trata de nn injunction para retener la posesión de una finca rústica. El demandante alega en su demanda que está en posesión desde el 11 de mayo de 1939 por compra que de ella hizo a doña Juana A. Rodríguez Despiau, quien la po-seyó por muchos años, habiéndole hecho entrega de la misma en la fecha de la venta; que los demandados, hijos de dicha señora, han penetrado en la finca y le han perturbado en su posesión, alegando que dicha finca les pertenece. La de-manda fue radicada el 16 de febrero de 1940.
Los demandados solicitaron la eliminación de la demanda y, en su defecto, de algunos de sus particulares, excepciona-ron la misma y contestaron negando sus. hechos. Las mocio-nes eliminatorias y la excepción previa fueron declaradas sin lugar y celebrado el juicio la corte' falló el pleito declarando con lugar la demanda.
Los demandados establecieron el presente recurso se-ñalando la comisión de nueve errores. Sostienen por los tres primeros que la corte inferior erró al declarar sin lugar las mociones eliminatorias y la excepción previa. Las elimina-*641ciones solicitadas son aquellas alegaciones 'de la demanda que se refieren a la compra de la finca. En un caso similar al de autos, Buxeda, Jr. v. Escalera, 47 D.P.R. 647, se resolvió esta misma cuestión diciéndose:
“No estamos convencidos de que la eliminación procediera por-que al alegar el demandante en su demanda la compra del solar en cuestión al demandado Escalera y la segregación de una porción del mismo vendida a J. C. Gómez, lo que Rizo fué dar color a la posesión material alegada como fundamento de su acción y sentar las bases para una descripción perfecta de la finca reclamada.”
No se cometió error al declarar sin lugar las eliminacio-nes solicitadas y tampoco al desestimar la excepción previa por los motivos que pasamos a expresar.
Alegan los apelantes que habiéndose radicado la de-manda el 16 de febrero de 1940 y alegándose en ella que el demandante entró en posesión de la finca el. 11 de mayo de 1939, no aduce ella hechos suficientes para constituir una causa de acción porque no se alega que el demandante haya estado en posesión un año antes de radicarse la demanda se-gún requiere la ley. Pero es que en la demanda se alega además que dicha finca la había poseído por muchos años y hasta que la misma fué traspasada al demandante, doña Juana A. Rodríguez Despiau y estas alegaciones son sufi-cientes de acuerdo con lo resuelto en el caso de Buxeda, supra, en el que se alegó una situación de hechos similar.
La misma cuestión es alegada por los apelantes én el sép-timo señalamiento, pero haciendo referencia a la prueba de la posesión. Sostienen, que el demandante tenía que probar que él personalmente había estado en posesión un año com-pleto antes de radicar su demanda. En un caso como el de autos en el que se probó que el demandante adquirió la finca de la madre de los demandados y que ella la había poseí-do durante varios años y hasta la fecha en que le hizo en-trega al demandante, la posesión de la anterior poseedora completa la- del demandante, como sostuvo la corte senten-ciadora. El demandante podía ejercitar el interdicto pose-*642sorio para proteger sus derechos de acuerdo con el artículo 375 del Código Civil (ed. 1930) que dispone que: “Todo po-seedor tiene derecho a ser respetado en su posesión; si fuere inquietado en ella, deberá ser amparado o restituido en dicha posesión por los medios que las leyes de procedimientos es-tablecen”. Be probó que la perturbación de que fue' objeto el demandante ocurrió dentro del año precedente a la radi-cación de la demanda y eso, unido a los demás hechos pro-bados, bastaba.
Se quejan los apelantes, en otros señalamientos, de que se admitieran como prueba las escrituras de compraventa de la finca. Aun cuando en estas acciones no pueden deter-minarse cuestiones de título o en cuanto al derecho de pose-sión, no cometió error la corte inferior, pues, como hizo cons-tar, las escrituras no fueron admitidas con el fin de probar título o derecho alguno, sino para demostrar el hecho de la entrega de la finca que la madre de los demandados hizo al demandante y para contradecir el testimonio de ella y de su hija en cuanto negaron que el notario autorizante les hu-biera leído dichos documentos.
Alegan por último los recurrentes que la sentencia dictada es contraria a la prueba. Hemos examinado cuida-dosamente la transcripción de evidencia, y estamos conven-cidos de que la prueba del demandante, a la que el juez sen-tenciador dió crédito, es suficiente para sostener la senten-cia. Se probó que el demandante, no sólo tomó posesión de la finca, sino que la cercó, mandó a poner rótulos en las en-tradas y empezó a realizar siembras en la misma, siendo perturbado en su posesión por las actuaciones de los deman-dados quienes penetraron en la finca varias veces, quitaron los rótulos y destruyeron una siembra de habichuelas; que amenazaron a los empleados del demandante que iban a tra-bajar en la finca e impidieron que lo hicieran, probándose además que los demandados sacaron ganado de la finca no una, sino en varias ocasiones. No fue un acto aislado de *643perturbación el probado, sino nna serie de actos relacionados entre sí, y a virtud de los cuales los demandados, según ex-presamente decían, querían demostrarle a los empleados del demandante que la finca les pertenecía.
Si en efecto los demandados tienen algún derecho sobre la finca, deben acudir a las cortes para que éstas lo determi-nen, pero mientras tanto, el demandante debe ser respetado en su posesión.

Se desestima el r&curso y confirma la sentencia apelada.

El Juez Asociado Sr. Travieso no intervino.